—Judgments, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered February 7, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and upon his plea of guilty, of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 and 2 to 4 years, respectively, unanimously affirmed.
The court reporter’s parenthetical notation, “read in the context of the entire voir dire record, along with all reasonable inferences that may be drawn therefrom” (People v Acevedo, *222256 AD2d 162), fails to support defendant’s assertion that he or his counsel, or both, were absent from a sidebar conference with a prospective juror. Moreover, the court made it clear that it was dismissing the prospective juror for cause, and thus defendant’s presence would not have enabled him to contribute meaningfully to the proceeding (People v Roman, 88 NY2d 18, 28; see also, People v Vargas, 88 NY2d 363, 379). Concur— Nardelli, J. P., Wallach, Lerner and Andrias, JJ.